Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status:
Claims 1-15, 22, 25, 26 and 28 have been cancelled.
Claims 16-21, 23, 24, 27 and 29-33 are pending. This Action is FINAL. 

Withdrawn rejections
Applicant's amendments and arguments filed 6/2/22 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below is herein withdrawn. 
The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application.

 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 16-21, 23, 24, 27 and 29-33 are rejected under 35 U.S.C. 103(a) as being unpatentable over Zimmer (US 5310555) and Xie et al. (CA2816538C) and Kabadi et al. (US 20160022592) and Pamer, E.G. (Science 2016;352(6285):535-538) and Herting et al. (J Nutrition 1963;81:335-342) and Takagashi et al. (US 4339463) and Posanski, U. (US 20040019074) and Waterschoot et al. (Starch 2015;67:14-29) and Baldwin (Coatings and Other Supplemental Treatments to Maintain Vegetable Quality chapter in: Postharvest Physiology and Pathology of Vegetables 2002, second edition CRC Press; 23 pages) as evidenced by Pharmapproach (Solid Dosage forms: Capsules 2020 [online] retrieved from: https://www.pharmapproach.com/solid-pharmaceutical-dosage-forms-capsules/; 7 pages) and Rice Hulls [online] retrieved from https://www.feedtables.com/content/rice-hulls on 5/18/21; 14 pages) and Zhang et al. (African Journal of Biotechnology 2009;8(22):6476-6480). 
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Applicant claims, for example:

    PNG
    media_image1.png
    230
    742
    media_image1.png
    Greyscale


Determination of the scope and content of the prior art
(MPEP 2141.01)
With regard to instant claims 16-21, 23 and 24, Zimmer discloses a double capsule with an outer capsule enclosing the inner capsule where the inner capsule include a gelatin shell and live microogranisms such as Lactobacillus acidophilus and Streptococcus faecium (fecal microbiota), which are not coated and are not microencapsulated and are not more than 20 different species of microorganisms/bacteria, and an outer capsule including a gelatin shell and nutritional supplement such as the edible oils vitamin K or vitamin E, which includes alpha-, gamma-, and delta-tocopherol, and which is also an antioxidant. Zimmer disclose capping the capsules (column 6, lines 51-58) thereby intimating that these are two-piece hard gelatin capsules as evidenced by Pharmapproach (“The two-piece capsules and one-piece capsules are commonly referred to as hard-shell capsules and soft-shell capsules respectively.” (page 1)) Pharmapproach also provides evidence that capsules of size 000, 00, 0, 1, 2, 3,4 and 5 are conventional and common capsule sizes well known to the ordinary artisan (page 3 of 7).  Zimmer et al. teach that the bacteria can be employed in admixtures with conventional excipients and auxiliary agents such as non-hydroscopic whey, rice hulls, sucrose (cryoprotectant), dextrose (cryoprotectant) and amino acids, for example (column 5, lines 28-39) thus teaching and suggesting embodiments where the uncoated microorgansims in the inner capsule are mixed with excipients and auxiliary agents such as cryoprotectant sucrose or dextrose. 
Regarding instant claim 29, Zimmer discloses adding riboflavin (claim 1). 
	With regard to instant claims 16-21, 27 and 32, Xie et al. disclose a capsule comprising a filling with a probiotic and a heat-dried desiccant selected from chemically modified starches and native starches such as potato starch, corn starch, wheat starch, rice starch and tapioca starch (claims 1, 9 and 10) and the probiotic is a mixture of Lactobacillus and Bifidobacterium species (claims 1 and 7). Xie et al. teach that the filling also contains the cryoprotectant lecithin (claim 12)(as evidenced by Zhang et al.) as well as vitamins, minerals, plant extracts and combinations thereof (claim 15). Xie et al. teach that the filling preferred desiccant are starches (page 5, paragraphs 3-4). Xie et al. also teach various edible oils in the filling such as sunflower oil, sesame oil, olive oil, fish oil, soya oil, grape seed oil and rice oil (page 6 paragraphs 2-3; claim 14).
	With regard to instant claims 16-21, Kabadi et al. teach an oral delivery system comprising a first capsule comprising a probiotic composition and a second capsule sized to include the first capsule (claim 1) with at least one to about 30 species or different strains of bacteria that are normally present in a pre-determined location within the gastrointestinal tract of a subject (claim 4) such as a live bacterial suspension selected from the genus Lactobacillus and Bifidobacterium (claim 8) and wherein the probiotic formulation further comprises the organism Faecalibacterium prausnitzii and/or Bacteroides thetaiotaomicron (claim 9). Kabadi et al. generally teach the contents of the inner capsule and the outer capsule in Table 1 [0319]:

    PNG
    media_image2.png
    675
    803
    media_image2.png
    Greyscale

	Regarding instant claim 16, It is noted that Kabadi et al. generally teach that the inner capsule is a smaller size, e.g. smaller than #3 and that the outer capsule is a larger size, e.g. larger than #1 (Table 1) and exemplify in inner capsule of size #3 and an outer capsule of size #0 [0081, 0330-0333, 0369, 0370, 0384]. Kabadi et al. instruct the artisan that the second capsule is of a size that can include within its dimensions the first capsule (claim 17).
	Regarding instant claim 16, Kabadi et al. teach encapsulating dried human bacterial fecal flora with vegetable gel mix in gelatin capsules and the gelatin capsules along with vegetable oil are together encapsulated for producing larger gelatin capsules [0217-0218]. 
	Regarding instant claim 23, Kabadi et al. teach adding antioxidants [0106].
With regard to instant claims 25-27, Kabadi et al. teach adding starch as an excipient ([0096, 0105, 0128, 0131, 0147, 0151, 0264]) and prebiotic [0263] which can also serve as a desiccant. 
	Regarding instant claim 29, Kabadi et al. teach adding glycerin which is glycerol [0105-0106] and prebiotic carbohydrates [0169, 0197, 0228, 0263] which can serve as a cryoprotectant. 
With regard to instant claims 30 and 31, Kabadi et al. teach methods of treating the onset of a gastrointestinal disorder according to claim 29, wherein the Clostridium difficile disorder is associated with one or more of a Clostridium difficile infection, an imbalance of Clostridium difficile in the ileum or colon of said subject, diarrhea, inflammation, colitis fever or dysbiosis (claim 32).
	With regard to instant claims 22, 32 and 33, Herting teaches that vegetable oils such as sunflower, olive, soya, grape seed, linseed, corn (maize), rapeseed, rice and peanut oils are sources of vitamin E (page 336-337).  
	With regard to instant claims 22, 32 and 33, Takagashi et al. teach edible oils for suspending medicaments in capsules include sesame, olive, soybean, rapeseed, linseed, castor, rice-bran, coconut, peanut and corn oil (claim 1).
With regard to instant claims 16, 32 and 33, Posanski teaches edible oils for filling into hard capsules include, for example, groundnut, sesame, sunflower, olive, soybean, castor, rapeseed, thistle, grapeseed and fish oils (claims 8, 9-10, 18, 21-22). 
	Regarding instant claim 27, Waterschoot et al. teach that maize (corn), cassava, wheat, potato and rice starches are the main botanical origins for starch production (Abstract; Table 1). 
	Regarding instant claim 31, Pamer teaches that: “The intestinal microbiota, which is composed of diverse populations of commensal bacterial species, provides resistance against colonization and invasion by pathogens. Antibiotic treatment can damage the intestinal microbiota and, paradoxically, increase susceptibility to infections. Reestablishing microbiota-mediated colonization resistance after antibiotic treatment could markedly reduce infections, particularly those caused by antibiotic-resistant bacteria.” (Abstract, page 1). Pamer teaches that: “Extended-spectrum β-lactamase (ESBL)–producing Enterobacteriaceae, carbapenem-resistant Enterobacteriaceae (CRE), vancomycin-resistant enterococci (VRE), and Clostridium difficile are listed by the Centers for Disease Control and Prevention (CDC) as urgent and serious threats” (page 2, Microbiota destruction and antibiotic-resistant infections). Pamer also teaches antibiotic resistant Klebsiella (page 3, first paragraph). Pamer also teaches that: “a subset of commensal bacteria can provide colonization resistance against many of the most threatening antibiotic-resistant pathogens causing disease in patients is exciting” (conclusion page 7). 
	Baldwin teaches that antioxidants such as butylated hydroxyanisole (BHA), butylated hydroxytoluene (BHT), esters of gallic acid such as propyl gallate, and tert-butyl hydroquinone (TBHQ). Natural antioxidants are also effective, such as the tocopherols and lecithin where the antioxidants BHA, BHT, tocopherol, and lecithin are GRAS (Phenolic Antioxidants page 10). Balwin also teaches that ascrobyl palmitate, cysteine, glutathione and 4-hexylresorcinaol are antioxidants (page 11, second and third paragraphs). 
Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
1. The difference between the instant application and Zimmer et al. is that Zimmer et al. do not expressly teach the size of the outer hard capsule is standard size 00 containing one inner hard capsule of standard size 0 with 130 µl of an edible oil between the outer hard capsule and inner hard capsule with the inner hard capsule containing uncoated microorganisms archaea, fungus or virus or Bifidobacterium and a desiccant and a cryoprotectant or the oils of instant claim 16 or all the antioxidants of claim 24. This deficiency in Zimmer et al. is cured by the teachings of Xie et al., Kabadi et al., Herting, Posanski, Takagashi et al. and Baldwin.
2. The difference between the instant application and Zimmer et al. is that Zimmer et al. do not expressly teach all the starches of instant claim 27. This deficiency in Zimmer et al. is cured by the teachings of Xie et al., Kabadi et al. and Waterschoot et al.
3. The difference between the instant application and Zimmer et al. is that Zimmer et al. do not expressly teach the instantly claimed methods of treating an infection by administering a dosage form of microorgansims as instantly claimed. This deficiency in Zimmer et al. is cured by the teachings of Kabadi et al. and Pamer.

Level of Ordinary Skill in the Art
(MPEP 2141.03)
The “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). The examiner must ascertain what would have been obvious to one of ordinary skill in the art at the time the invention was made, and not to the inventor, a judge, a layman, those skilled in remote arts, or to geniuses in the art at hand. Environmental Designs, Ltd. v. Union Oil Co., 713 F.2d 693, 218 USPQ 865 (Fed. Cir. 1983), cert. denied, 464 U.S. 1043 (1984). 
The level of ordinary skill will often predetermine whether an implicit suggestion exists to modify the prior art. Persons of varying degrees of skill not only possess varying bases of knowledge, they also possess varying levels of imagination and ingenuity in the relevant field, particularly with respect to problem-solving abilities. If the level of skill is low, for example that of a mere technician, then it may be rational to assume that such an artisan would not think to combine references absent explicit direction in a prior art reference. If, however, the level of skill is that of a medical/pharmaceutical research scientist, as is the case here, then one can assume comfortably that such an educated artisan will draw conventional ideas from microbiology, pharmacy, physiology and chemistry— without being told to do so. 
Indeed, MPEP 2141.03 (I) states: “The “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). This is because “The person of ordinary skill in the art is a hypothetical person who is presumed to have known the relevant art at the time of the invention.” (MPEP 2141.03(I)) and an artisan must be presumed to know something about the art apart from what the references disclose. See In re Jacoby, 309 F.2d 513, 516 (CCPA 1962). “A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.” KSR, 550 U.S. at 421, 82 USPQ2d at 1397. “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.” Id. at 420, 82 USPQ2d at 1397. Office personnel may also take into account “the inferences and creative steps that a person of ordinary skill in the art would employ.” Id. at 418, 82 USPQ2d at 1396. (MPEP 2141.03 (I)). “It is to be presumed also that skilled workers would as a matter of course, if they do not immediately obtain desired results, make certain experiments and adaptations, within the skill of the competent worker.” (MPEP 716.07).
In addition, the prior art itself reflects an appropriate level (MPEP 2141.03(II)). 
Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)

"An examiner bears the initial burden of presenting a prima facie case of obviousness." In re Huai-Hung Kao, 639 F.3d 1057, 1066 (Fed. Cir. 2011.). “Rejections on obviousness grounds cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.” (KSR Int 'l Co. v. Teleflex Inc., 550 U.S. 398, 418 (2007). The test of obviousness is: "what the combined teachings of the references would have suggested to those of ordinary skill in the art." In re Keller, 642 F.2d 413, 425 (C.C.P.A. 1981). Below the Examiner presents the argument(s) based upon sound articulated reasoning with rational underpinning based upon the evidence to demonstrate that the instantly claimed subject matter is prima facie obvious to the ordinary artisan.
1. It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made make the dual capsule dosage form of Zimmer et al. where the size of the outer hard capsule is standard size 00 containing one inner hard capsule of standard size 0 with 130 µl of an edible oil between the outer hard capsule and add to the inner hard capsule of Zimmer et al. a desiccant, a cryoprotenctant and an uncoated microorganism comprising archaea, fungus or virus or Bifidobacterium, as suggested by Xie et al. and Kabadi et al., and the oils of instant claim 22, as suggested by Xie et al., Kabadi et al., Herting, Posanski and Takagashi et al., as well as the antioxidants of instant claim 24, as suggested by Baldwin, and produce the instant invention.
One of ordinary skill in the art would have been motivated to do this because for the following sound articulated reasoning with rational underpinning based upon the evidence. Regarding the capsule sizes and the amount of oil in between the outer capsule and the inner capsule, it is unquestionable that Zimmer et al. teach that the inner capsule is contained within the outer capsule. (See Figure 1 of Zimmer et al.) However, Zimmer et al. appear to be silent on the exact capsule sizes. In the capsule within a capsule art, Kabadi et al. guide the artisan to a larger outer capsule and a smaller inner capsule that can fit within the larger capsule (Table 1; claim 17) and to use hard gelatin for both small and large capsules (Table 1,[0143]). The ordinary artisan in this art is well-aware of the various capsule sizes available to the artisan as evidenced by Pharmapproach. Consequently, it is merely judicious selection of a large out capsule of standard size #00 and a smaller inner capsule of standard size #0, which will only leave a finite volume between the two capsules for the edible oil that is between the outer hard capsule and the inner hard capsule. Thus, adding 130 µl of an edible oil appears to be an amount dictated by the limited space and cannot be considered inventive without more. Indeed, Applicant apparently optimized the amount of oil this way because 130 µl filled to the opening but 150 µl was too large a volume (page 14, lines 15-24). Consequently, the ordinary artisan would have a reasonable expectation of success of placing a standard size #0 capsule within a larger standard size #00 capsule with 130 µl of edible oil between them. 
With regard to the addition of archaea, fungus or virus of Bifidobacterium, while Zimmer appears silent on their addition, the art of Xie et al. (claim 14) and Kabadi et al. teach and suggest adding these species (Table 1) and more specifically Lactobacillus acidophilus and L. casei [0122] and Bifidobacterium ([0123, 0230-0231]; claim 8), where Zimmer also teaches and suggests the Lactobacillus species (claim 1). The ordinary artisan in this art would select the best microorganism specie(s) to add to the double capsule of Zimmer to produce the desired result based upon the subject’s needs. Therefore it would be obvious to include similar microorganisms such as archaea or fungus or virus or Bifidobacterium, as taught by Kabadi et al. and Xie et al., in the double capsule of Zimmer with a reasonable expectation of success. 
With regard to the addition of a desiccant and a cryoprotectant to the inner capsule with the uncoated microorganism, it is noted above that Zimmer et al. teach and suggest combining the bacteria with conventional excipients and auxiliary agents including cryoprotectant sucrose and dextrose. Xie et al. guide the artisan to conventional desiccant excipients to combine with the microorgansims to keep them in a state of dryness (page 5, third paragraph). Consequently, it is obvious to combine the uncoated microorgansims of Zimmer et al. with conventional desiccant and cryoprotectant excipients/auxiliary agents with a reasonable expectation of success. 
Regarding the oils of instant claims 16, 32 and 33, as noted above Zimmer add at least the oil vitamin E in the outer capsule. As taught by Kabadi et al., the outer capsule can contain liquids (Table 1) and suggest vegetable oil as discussed above. Since it known through Herting that numerous vegetable oils contain vitamin E, it then becomes obvious to add an oil that contains vitamin E with a reasonable expectation of success. Alternatively, it would be obvious to add any pharmaceutically acceptable oil, such as the edible oils suggested by Xie et al., Posanski and Takagashi et al., as the carrier, as one oil is just as good as the other for the purpose desired in the absence of any evidence to the contrary. "The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results." KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007). Moreover, “Where two known alternatives are interchangeable for a desired function, an express suggestion to substitute one for the other is not needed to render a substitution obvious." In re Fout, 675 F.2d 297, 301 (CCPA 1982).
 It is also the examiner’s position that the artisan in this art is well-aware of numerous antioxidants such as those taught by Baldwin including ascorbyl palmitate, gallates, carotenoids, TBHQ, which renders obvious TBHA, BHA, BHT, lecithin and 4-hexylresorcinol and it is merely judicious selection of known antioxidants for inclusion in the composition with a reasonable expectation of success. See MPEP 2144.07 Art Recognized Suitability for an Intended Purpose 
The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). Thus selection of known oils and antioxidants for their known use is obvious to the ordinary artisan in this art.
2. It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to add the starches of instant claim 27, as suggested by Xie et al., Kabadi et al. and Waterschoot et al., and produce the instant invention.
One of ordinary skill in the art would have been motivated to do this because for the following sound articulated reasoning with rational underpinning based upon the evidence. Zimmer et al. teaches that bacteria can be employed in admixtures with conventional excipients such as suitable carriers including cellulose, grain by-products or other inert vegetable materials (column 5, lines 54-62) and name rice hulls (column 5, lines 32-33), which contain starch as evidenced by Rice Hulls (page 1 of 14) which would make it rice starch. In addition, Kabadi et al. teach adding starch, which can be considered as a grain by-product and/or inert vegetable material, as a suitable pharmaceutical carrier [0096]. Furthermore, through the teachings of Xie et al., it is desirable to select native starches for the desiccant. Thus it is obvious to add starch to the double capsule of Zimmer as a suitable carrier with a reasonable expectation of success. The ordinary artisan would select potato, corn, rice, wheat or cassava starch with a reasonable expectation of success because the majority of starches are not only taught by Xie et al. but also those are the most common botanical origins of starch available to the ordinary artisan as taught by Waterschoot et al. See MPEP 2144.07 Art Recognized Suitability for an Intended Purpose 
The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).
3. It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to use the double capsule of Zimmer in methods of treating an infection by administering a dosage form of microorgansims as instantly claimed, as suggested by Kabadi et al. and Pamer, and produce the instant invention.
One of ordinary skill in the art would have been motivated to do this because for the following sound articulated reasoning with rational underpinning based upon the evidence. As noted above, Pamer teaches and suggests that the way to treat antibiotic resistant bacterial infections is to reestablish the intestinal microbiota. Zimmer teach that the invention is useful for ameliorating drug-induced feeding disorders (column 4, lines 3-4) where the microbial cultures serve the valuable function of repopulating the rumen (column 4, lines 30-35; column 12, lines 7-15) thus reestablishing the intestinal microbiota. As taught by Pamer, antibiotic damage can damage the intestinal microbiota, hence resulting in drug-induced disorder, and therefore the microbiota needs to be reestablished which can reduce infections particularly those caused by antibiotic resistant bacteria such as ESBL, CRE, VRE and Clostridium difficile as discussed above. Kabadi et al. teach that the capsule-in-capsule delivery system comprising Lactobacillus and Bifidobacterium can repair intestinal dysbiosis as well as Clostridium difficile associated diarrhea (claims 1, 12, 29, 30 and 32). In view of those combined references, it is then obvious to administer the Lactobacillus containing double capsule of Zimmer to treat an infection, disease, disorder or condition associated with a dysbiosis in a subject and/or infections caused by antibiotic resistant bacteria such as ESBL, CRE, VRE, Klebsiella, Salmonella spp, E.coli, and Clostridium difficile in need thereof with a reasonable expectation of success of repopulating the microbiota of the subject in need thereof thereby treating the infection, disease, disorder or condition. 
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
From the combined teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the combined references, especially in the absence of evidence to the contrary.
Response to Arguments:
Applicant asserts that the rejections fail to appreciate the contributions of the invention over prior art capsule-in-capsule dosage forms of microorganisms where the present inventors found that dosage forms having a capsule-in-capsule configuration without an edible oil between the capsules are prone to leakage, despite the outer capsule and that the present inventors surprisingly found that addition of the recited volume of oil prevents this leakage and provide stable dosage forms of microorganisms in a capsule formulation that exhibit desired stability, including "[n]either stickiness nor leakage after storage for more than 3 months." (pages 4-5 of remarks). This argument is not persuasive because the prior art already teaches and suggests an edible oil between the inner and outer capsule which inherently prevents leakage and provides stability. It is a natural result of having the edible oil between the capsules and Applicant’s recitation of a newly discovered function or property inherently possessed by the prior art does not distinguish the claims from the prior art. See MPEP 2112(V): once a reference teaching a product appearing to be substantially identical is made the basis of a rejection, and the examiner presents evidence or reasoning to show inherency, the burden of production shifts to the applicant. Applicant has failed to demonstrate any improved properties over the prior the art in the form of a side-by-side comparison.
Applicant argues that: “…most bacteria in feces are strictly anaerobic, making it crucial to maintain them in an environment free of oxygen. The cited references do not address this issue…” (page 5 of remarks). However, an environment free of oxygen is not a claimed limitation. Applicants are arguing limitations that are not present in the plain meaning of the language of the claim. See Sjolund v. Musland, 847 F.2d 1573, 1581 (Fed. Cir. 1988) ("[W]hile it is true that claims are to be interpreted in light of the specification and with a view to ascertaining the invention, it does not follow that limitations from the specification may be read into the claims").  Therefore, the argument is not directed at a limitation that appears in the claim. See also In re Self, 671 F.2d 1344, 1348 (CCPA 1982) ("[A]ppellant's arguments fail from the outset because ... they are not based on limitations appearing in the claims."
Applicant argues that the ordinary artisan would not piece together 9 references. In response to applicant's argument that the examiner has combined an excessive number of references, reliance on a large number of references in a rejection does not, without more, weigh against the obviousness of the claimed invention.  See In re Gorman, 933 F.2d 982, 18 USPQ2d 1885 (Fed. Cir. 1991).
With regard to Xie, Applicant asserts that Xie does not provide guidance on how to formulate a capsule-in-capsule dosage form for microogranisms (page 6 of remarks). However, the Examiner is not relying on Xie for teaching a capsule-in-capsule dosage form.
Applicant argues that the Examiner has mischaracterized the role of the oil in the claimed dosage forms and the oil is not a carrier or suspending agent for microorganisms (pages 6-7 of remarks). Respectfully, the Examiner cannot agree. The oil between the capsules serves as a carrier in which the inner capsule containing the microorganisms is suspended and thereby implicitly preventing any leakage from the inner capsule. Applicant has failed to demonstrate any surprising or unexpected result from using olive oil or rapeseed oil as the oil. 
Applicant argues that Kabadi does not provide any guidance that would have led a person of ordinary skill to select the specific capsule sizes recited in the claims. Indeed, the record fails to provide any particularized motivation or reason as to why a person of skill would have selected an outer hard capsule of standard size 00 and an inner hard capsule of standard size 0. Respectfully, the Examiner does not agree for the following reasons. First, it appears to be Applicant’s position that the ordinary pharmaceutical artisan is either unaware of capsule sizes or it is beyond their skill to select an appropriate sized capsule to fit into another capsule to create a capsule-in-capsule dosage form for human consumption. Yet, Applicant has not provided any evidence to substantiate their assertions. On the contrary, the Examiner has shown with evidence that the ordinary artisan in the pharmaceutical arts is well-aware of capsule-in-capsule design where one capsule must be smaller than the other. The ordinary pharmaceutical artisan is aware of the common and conventional capsule sizes to select from and selection of these familiar elements to predictably produce a capsule-in-capsule dosage form is obvious. It requires absolutely no inventive skill to do so. As the Supreme Court explained in KSR Int 'l Co. v. Teleflex Inc., 550 U.S. 398 (2007), "when a patent 'simply arranges old elements with each performing the same function it had been known to perform' and yields no more than one would expect from such an arrangement, the combination is obvious."  Applicant has merely arranged old elements to predictably make a capsule-in-capsule dosage form and has failed to demonstrate any criticality to the capsule size or the volume of oil.
Applicant argues that: “There also is no prima facie case of obviousness for a volume of 130 μl of an edible oil that comprises one or more of olive oil or rapeseed oil between the outer hard capsule and inner hard capsule…the rejection assumes that a person of ordinary skill would have attempted to maximize the amount of oil- a premise for which there is no evidentiary support.” (page 8 of remarks). Respectfully, the Examiner does not agree. As explained by the Examiner above, the amount of oil is dictated by a finite volume between the two capsules for the edible oil that is between the outer hard capsule and the inner hard capsule. The ordinary artisan would fill this void with oil with a reasonable expectation of success. Since the Examiner has shown that an outer capsule of standard size #00 and an inner capsule of standard size #0 are familiar, common and conventional capsule sizes well known to the ordinary pharmaceutical artisan, then determining the amount of oil to fill the void space between the capsules, such as 130 μl, is nothing more than routine optimization. Applicant has shown no unexpected or surprising results for this amount. From MPEP 2143: “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103.”KSR, 550 U.S. at ___, 82 USPQ2d at 1397. Thus, it remains the Examiner’s position that the determination of edible oil amount between the capsules is one of ordinary skill and common sense. No hindsight is used in that analysis.
Respectfully, none of Applicant’s arguments are persuasive. The Examiner suggests proceeding to the Board of Appeals.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 16-21, 23, 24, 27, 29, 32 and 33 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kathpalia et al. (Journal of Advanced Pharmacy Education & Research Apr-Jun 2014 Vol 4 Issue 2:165-177) and Xie et al. (CA2816538C) and Kabadi et al. (US 20160022592) and Masri, F. (WO 2007140621) and Takagashi et al. (US 4339463) and Hee, PV. (US 20130337108) and Baldwin (Coatings and Other Supplemental Treatments to Maintain Vegetable Quality chapter in: Postharvest Physiology and Pathology of Vegetables 2002, second edition CRC Press; 23 pages) as evidenced by Planta Health Store BioCare Micro-FloroGuard® (Plant Oil & Probiotic) [online] retrieved on 10/21/21 from: https://www.planta.co.uk/BioCare-Micro-FloraGuard-Plant-Oil-and-Probiotic; 4 pages) and MedicalNewsToday 2019 [online] retrieved on 10/21/21 from: https://www.medicalnewstoday.com/articles/282857; 8 pages) and Pharmapproach (Solid Dosage forms: Capsules 2020 [online] retrieved from: https://www.pharmapproach.com/solid-pharmaceutical-dosage-forms-capsules/; 7 pages). 
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Applicant claims, for example:

    PNG
    media_image1.png
    230
    742
    media_image1.png
    Greyscale


Determination of the scope and content of the prior art
(MPEP 2141.01)

With regard to instant claims 16-21, 23 and 24, Kathpalia et al. teach that a commercially available capsule within a capsule design was known since 2013: “Micro-FloraGuard™ is presented in a unique DuoCap - capsule in a capsule providing plant oils in the outer capsule and probiotic bacteria with garlic in the inner capsule, ingredients which would not normally be able to be taken together. It helps to promote the health of the gastrointestinal system.” (page 170, upper left column). As evidenced by Planta Health Store, Micro-FloraGuard mixes Lactobacillus acidophilus and Bifidobacterium bifidum (fecal microbiota) with garlic concentrate in an inner capsule and the outer capsule provides a blend of food grade plant oils including olive oil, coconut, cinnamon, oregano, clove, ginger and rosemary oils (pages 2 and 4). The probiotic bacteria are not taught as being coated or microencapsulated. As evidenced by MedicalNewsToday, coconut oil contains the antioxidant vitamin E, alpha tocopherol (page 4 of 8). Thus the Micro-FloraGuard™ provides no more than 20 species of uncoated fecal bacteria mixed with garlic in an inner capsule with an edible oil that contains antioxidant vitamin E between the outer and inner capsule. Kathpalia et al. teach: “The design enhances product stability by protecting the probiotic inner capsule in an HPMC capsule. This creates an effective barrier to moisture, which helps the probiotic remain inactive until it is consumed.” (page 170, upper left column). With regard to instant claim 16, Pharmapproach provides extrinsic evidence that capsules of size 000, 00, 0, 1, 2, 3, 4 and 5 are conventional and common capsule sizes well known to the ordinary artisan (page 3 of 7).  
With regard to instant claims 16-21, 23, 24 and 27, Xie et al. disclose a capsule comprising a filling with a probiotic and a heat-dried desiccant selected from chemically modified starches and native starches such as potato starch, corn starch, wheat starch, rice starch and tapioca starch (claims 1, 9 and 10) and the probiotic is a mixture of Lactobacillus and Bifidobacterium species (claims 1 and 7). Xie et al. teach that the filling also contains the cryoprotectant lecithin (claim 12) (as evidenced by Zhang et al.) as well as vitamins, minerals, plant extracts and combinations thereof (claim 15). Xie et al. teach that the filling preferred desiccant are starches (page 5, paragraphs 3-4). Xie et al. also teach various edible oils in the filling such as sunflower oil, sesame oil, olive oil, fish oil, soya oil, grape seed oil and rice oil (page 6 paragraphs 2-3; claim 14). 
With regard to instant claims 16, 21 and 29, Masri teaches probiotic compositions comprising no more than 20 species of uncoated fecal bacteria Lactobacillus and Bifidobacterium (Abstract) as a lyophilized powder in a capsule (claims 1-5 and 25) and further comprising a prebiotic (claim 8). Masri teaches mixing the bacterial powder with various substrates such as the carbohydrate maltodextrin, which is a cryoprotectant as evidenced by Corvelyn et al., and the desiccant silica gel ([0058, 0077, 0094]).
With regard to instant claims 16-21, Kabadi et al. teach an oral delivery system comprising a first capsule comprising a probiotic composition and a second capsule sized to include the first capsule (claim 1) with at least one to about 30 species or different strains of bacteria that are normally present in a pre-determined location within the gastrointestinal tract of a subject (claim 4) such as a live bacterial suspension selected from the genus Lactobacillus and Bifidobacterium (claim 8) and wherein the probiotic formulation further comprises the organism Faecalibacterium prausnitzii and/or Bacteroides thetaiotaomicron (claim 9). Kabadi et al. generally teach the contents of the inner capsule and the outer capsule in Table 1 [0319]:

    PNG
    media_image2.png
    675
    803
    media_image2.png
    Greyscale

	With regard to instant claim 16, It is noted that Kabadi et al. generally teach that the inner capsule is a smaller size, e.g. smaller than #3 and that the out capsule is a larger size, e.g. larger than #1 (Table 1) and exemplify in inner capsule of size #3 and an outer capsule of size #0 [0081, 0330-0333, 0369, 0370, 0384]. Kabadi et al. instruct the artisan that the second capsule is of a size that can include within its dimensions the first capsule (claim 17). Kabadi et al. also guide the artisan use hard gelatin for both small and large capsules (Table 1,[0143]).
	With regard to instant claim 16, Kabadi et al. teach encapsulating dried human bacterial fecal flora with vegetable gel mix in gelatin capsules and the gelatin capsules along with vegetable oil are together encapsulated for producing larger gelatin capsules [0217-0218]. 
	With regard to instant claim 23, Kabadi et al. teach adding antioxidants [0106].
With regard to instant claims 25-27, Kabadi et al. teach adding starch as an excipient ([0096, 0105, 0128, 0131, 0147, 0151, 0264]) and prebiotic [0263] which can also serve as a desiccant. 
	With regard to instant claim 29, Kabadi et al. teach adding glycerin which is glycerol [0105-0106] and prebiotic carbohydrates [0169, 0197, 0228, 0263] which can serve as a cryoprotectant. 
With regard to instant claims 16, 32 and 33, Takagashi et al. teach edible oils for suspending medicaments in capsules include sesame, olive, soybean, rapeseed, linseed, castor, rice-bran, coconut, peanut and corn oil (claim 1).
With regard to instant claims 29, Hee teaches that a cryoprotectant for cell cultures can be any additive as long as it protects cells or tissues from damage during freezing and thawing [0033] such as glycerol, ascorbic acid, celluloses, maltodextrin, glutathione, vitamins and amino acids [0034] where vitamins would render obvious B vitamins such as riboflavin and amino acids would render obvious L-cysteine to the ordinary artisan given the limited number of each material. 
With regard to instant claim 24, Baldwin teaches that antioxidants such as butylated hydroxyanisole (BHA), butylated hydroxytoluene (BHT), esters of gallic acid such as propyl gallate, and tert-butyl hydroquinone (TBHQ). Natural antioxidants are also effective, such as the tocopherols and lecithin where the antioxidants BHA, BHT, tocopherol, and lecithin are GRAS (Phenolic Antioxidants page 10). Balwin also teaches that ascrobyl palmitate, cysteine, glutathione and 4-hexylresorcinaol are antioxidants (page 11, second and third paragraphs).

Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
1. The difference between the instant application and Kathpalia et al. is that Kathpalia et al. do not expressly teach where the size of the outer hard capsule is standard size 00 containing one inner hard capsule of standard size 0 with 130 µl of an edible oil between the outer hard capsule and the inner hard capsule or combining the uncoated/not microencapsulated bacteria with a desiccant starch and a cryoprotectant or that the edible oil is olive oil or rapeseed oil or all the antioxidants instant claimed. This deficiency in Kathpalia et al. is cured by the teachings of Xie et al., Kabadi et al., Takagashi et al., Hee, Baldwin and Masri. 

Level of Ordinary Skill in the Art
(MPEP 2141.03)
The “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). The examiner must ascertain what would have been obvious to one of ordinary skill in the art at the time the invention was made, and not to the inventor, a judge, a layman, those skilled in remote arts, or to geniuses in the art at hand. Environmental Designs, Ltd. v. Union Oil Co., 713 F.2d 693, 218 USPQ 865 (Fed. Cir. 1983), cert. denied, 464 U.S. 1043 (1984). 
The level of ordinary skill will often predetermine whether an implicit suggestion exists to modify the prior art. Persons of varying degrees of skill not only possess varying bases of knowledge, they also possess varying levels of imagination and ingenuity in the relevant field, particularly with respect to problem-solving abilities. If the level of skill is low, for example that of a mere technician, then it may be rational to assume that such an artisan would not think to combine references absent explicit direction in a prior art reference. If, however, the level of skill is that of a medical/pharmaceutical research scientist, as is the case here, then one can assume comfortably that such an educated artisan will draw conventional ideas from medicine, pharmacy, physiology and chemistry— without being told to do so. 
Indeed, MPEP 2141.03 (I) states: “The “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). This is because “The person of ordinary skill in the art is a hypothetical person who is presumed to have known the relevant art at the time of the invention.” (MPEP 2141.03(I)) and an artisan must be presumed to know something about the art apart from what the references disclose. See In re Jacoby, 309 F.2d 513, 516 (CCPA 1962). “A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.” KSR, 550 U.S. at 421, 82 USPQ2d at 1397. “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.” Id. at 420, 82 USPQ2d at 1397. Office personnel may also take into account “the inferences and creative steps that a person of ordinary skill in the art would employ.” Id. at 418, 82 USPQ2d at 1396. (MPEP 2141.03 (I)). “It is to be presumed also that skilled workers would as a matter of course, if they do not immediately obtain desired results, make certain experiments and adaptations, within the skill of the competent worker.” (MPEP 716.07).
In addition, the prior art itself reflects an appropriate level (MPEP 2141.03(II)). 
	
Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)

"An examiner bears the initial burden of presenting a prima facie case of obviousness." In re Huai-Hung Kao, 639 F.3d 1057, 1066 (Fed. Cir. 2011.). “Rejections on obviousness grounds cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.” (KSR Int 'l Co. v. Teleflex Inc., 550 U.S. 398, 418 (2007). The test of obviousness is: "what the combined teachings of the references would have suggested to those of ordinary skill in the art." In re Keller, 642 F.2d 413, 425 (C.C.P.A. 1981). Below the Examiner presents the argument(s) based upon sound articulated reasoning with rational underpinning based upon the evidence to demonstrate that the instantly claimed subject matter is prima facie obvious to the ordinary artisan.
1. It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to make the Micro-FloraGuard™ capsule-in-capsule dosage form disclosed by Kathpalia et al. where the size of the outer hard capsule is standard size 00 containing one inner hard capsule of standard size 0 with 130 µl of an edible oil between the outer hard capsule, as suggested by Kabadi et al., and the inner hard capsule as well as add cryoprotectants, olive oil, rapeseed oil and desiccants, as suggested by Xie et al., Takagashi et al., Hee and Masri, as well as the antioxidants, as suggested by Baldwin, to the Micro-ForaGuard™ of Kathpalia et al., to uncoated/not microencapsulated microorganisms and produce the instant invention.
One of ordinary skill in the art would have been motivated to do this because for the following sound articulated reasoning with rational underpinning based upon the evidence. With regard to the capsule sizes and the amount of oil in between the outer capsule and the inner capsule, it is unquestionable that Kathpalia et al. teach that the inner capsule is contained within the outer capsule and the probiotic bacteria are in the inner capsule. However, Kathpalia et al. is silent on the exact capsule sizes. In the capsule within a capsule art, Kabadi et al. guide the artisan to a larger hard outer capsule and a smaller hard inner capsule that can fit within the larger capsule (Table 1; claim 17). The ordinary artisan in this art is well aware of the various capsule sizes available to the artisan as evidenced by Pharmapproach. Consequently, it is merely judicious selection of a large hard outer capsule of standard size #00 and a smaller hard inner capsule of standard size #0, which will only leave a finite volume between the two capsules for the edible oil that is between the outer hard capsule and the inner hard capsule. Thus, adding 130 µl of an edible oil appears to be an amount dictated by the limited space and cannot be considered inventive without more. Indeed, Applicant apparently optimized the amount of oil this way because 130 µl filled to the opening but 150 µl was too large a volume (page 14, lines 15-24). The ordinary artisan would have a reasonable expectation of success of placing a standard size #0 capsule within a larger standard size #00 capsule with 130 µl of edible oil between them. 
With regard to the desiccant and cryoprotectant, Kathpalia et al. teach: “The design enhances product stability by protecting the probiotic inner capsule in an HPMC capsule. This creates an effective barrier to moisture, which helps the probiotic remain inactive until it is consumed.” Therefore, moisture is to be avoided for the inner capsule bacteria and reasonably infers to the ordinary artisan that the inner capsule is a dry powder of the components. To make dry powders, the ordinary artisan is taught by Masri to lyophilize the composition and in so doing the artisan adds cryoprotectant materials to safeguard the freezing of the substrate and further adds desiccants to keep the composition dry as taught by both Masri, Hee and Xie et al. It is therefore nothing more than judicious selection of known cryoprotectants, including those taught by Hee, and desiccants, such natural starches, taught by the combined references and known to the ordinary artisan in the pharmaceutical arts, with a reasonable expectation of success. Furthermore, the combined references render obvious antioxidants in the edible oil and thus it is merely judicious selection of known antioxidants such as those taught by Baldwin with a reasonable expectation of success. 
With regard to the selection of oils, it is noted that Kathpalia et al. teach that a commercially available capsule within a capsule design was known since 2013: “Micro-FloraGuard™ is presented in a unique DuoCap - capsule in a capsule providing plant oils in the outer capsule and probiotic bacteria with garlic in the inner capsule” where plant oils olive oil and coconut oil are used in combination with other oils between the inner and outer capsule. Takagashi et al. render obvious numerous oils including the plant oils coconut, olive and rapeseed oil for the same purpose. It is then obvious to substitute one oil for another with a reasonable expectation of success. "The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results." KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007). Moreover, “Where two known alternatives are interchangeable for a desired function, an express suggestion to substitute one for the other is not needed to render a substitution obvious." In re Fout, 675 F.2d 297, 301 (CCPA 1982).
This rejection is based on the well-established proposition of patent law that no invention resides in combining old ingredients of known properties where the results obtained thereby are no more than the additive effect of the ingredients, In re Sussman, 1943 C.D. 518.  From MPEP 2143 A: “…all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at ___, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson ’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic  & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).”
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
From the combined teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the combined references, especially in the absence of evidence to the contrary.
Response to Arguments:
Applicant disagrees that a person of ordinary skill in the art would have found any teaching, suggestion, or guidance, or would have had any motivation or reason, to piece together the disclosures of the seven cited references to arrive at the dosage forms recited in the claims as previously pending (page 8 of remarks). Applicant also maintains that reliance on the webpage is improper as a matter of law. As stated previously, the Examiner strongly disagrees. Initially, as discussed supra, the number of references in a rejection does not, without more, weigh against the obviousness of the claimed invention. Secondly, it is indisputable that Micro-FloraGuard™ unique duo-cap capsule in a capsule dosage form has vegetable oils in the outer capsule and probiotic bacteria in the inner capsule as disclosed by Kathpalia et al., and was made publicly available more than 3 years before the effective filing date of the instant application. The Examiner has also applied an evidentiary reference as to the components that constitute the Micro-FloraGuard™ unique duo-cap capsule and thus the characteristics of the system. So on the one hand, the Examiner relies on MPEP 2131.01 III: Also note that the critical date of extrinsic evidence showing a universal fact need not antedate the filing date. And also note MPEP 2124: In certain circumstances, references cited to show a universal fact need not be available as prior art before applicant’s filing date. In re Wilson, 311 F.2d 266, 135 USPQ 442 (CCPA 1962). Such facts include the characteristics and properties of a material or a scientific truism. Hence the application of the webpage is proper as a matter of law. On the other hand, the Examiner has crafted a sound obviousness rejection using a combination of references which Applicant has not overcome with amendment, argument or evidence of unexpected results. The Examiner has shown that the concept of a capsule-in-capsule dosage form with uncoated and/or unmicroencapsulated microorganisms in the inner capsule and an edible oil in between the outer capsule and inner capsule was already known to the artisan at least 3 years prior to the effective filing date. This concept has already been reduced to practice and made available to the public. Patents are only granted to new and useful inventions and discoveries (35 USC 101), which at this time Applicant has failed to demonstrate.
Applicant also argues here that Kabadi does not provide any guidance that would have led a person of ordinary skill to select the specific capsule sizes recited in the claims. Indeed, the record fails to provide any particularized motivation or reason as to why a person of skill would have selected an outer hard capsule of standard size 00 and an inner hard capsule of standard size 0. Respectfully, the Examiner does not agree for the following reasons. First, it appears to be Applicant’s position that the ordinary pharmaceutical artisan is either unaware of capsule sizes or it is beyond their skill to select an appropriately sized capsule to fit into another capsule to create a capsule-in-capsule dosage form for human consumption. Yet, Applicant has not provided any evidence to substantiate their assertions. On the contrary, the Examiner has shown with evidence that the ordinary artisan in the pharmaceutical arts is well-aware of capsule-in-capsule design where one capsule must be smaller than the other. Thus, the ordinary pharmaceutical artisan is aware of the common and conventional capsule sizes to select from and selection of these familiar elements to predictably produce a capsule-in-capsule dosage form is obvious. It requires absolutely no inventive skill to do so. As the Supreme Court explained in KSR Int 'l Co. v. Teleflex Inc., 550 U.S. 398 (2007), "when a patent 'simply arranges old elements with each performing the same function it had been known to perform' and yields no more than one would expect from such an arrangement, the combination is obvious."  Applicant has merely arranged old elements to predictably make a capsule-in-capsule dosage form and has failed to demonstrate any criticality to the capsule size or the volume of oil.
Applicant asserts that: “The cited combination of references also fails to teach or suggest that the recited volume of olive oil or rapeseed oil in between outer and inner capsules of the recited sizes would protect the dosage form against leakage.” (page 9 or remarks). As discussed above, it is merely judicious selection of a large hard outer capsule of standard size #00 and a smaller hard inner capsule of standard size #0, which requires absolutely no inventive skill to do so, and which will only leave a finite volume between the two capsules for the edible oil that is between the outer hard capsule and the inner hard capsule that naturally prevents leakage. Thus, adding 130 µl of an edible oil appears to be an amount dictated by the limited space and cannot be considered inventive without more. Applicant has shown no unexpected or surprising results for this amount. From MPEP 2143: “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103.”KSR, 550 U.S. at ___, 82 USPQ2d at 1397. Thus, it remains the Examiner’s position that the determination of edible oil amount between the capsules is one of ordinary skill and common sense. No hindsight is used in that analysis.
Applicant’s characterization of the seconding references inlcuding Herting, Takagashi and Posanki is noted and has been carefully considered. However, the Examiner is relying upon the references as characterized by the Examiner and not as by Applicant. 
Respectfully, none of Applicant’s arguments are persuasive. The Examiner suggests proceeding to the Board of Appeals.





Conclusion

No claims are allowed.
The Examiner suggests proceeding to the Board of Appeals.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERNST V ARNOLD whose telephone number is (571)272-8509. The examiner can normally be reached M-F 7-3:30.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Y Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERNST V ARNOLD/Primary Examiner, Art Unit 1613